Citation Nr: 0531567	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  02-01 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland


THE ISSUE

Entitlement to an effective date earlier than October 23, 
1996 for the grant of service connection for fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel





INTRODUCTION

The veteran served on active duty from October 1964 to March 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision.

In her substantive appeal, the veteran indicated that she 
wished to have a local hearing before the Board.  In a 
February 2002 letter, the Board informed the veteran that it 
did not hold travel hearings at the RO in Baltimore, 
Maryland, and gave her the option of arranging a Board 
hearing in Washington, D.C.  The letter provided her 60 days 
to respond, but she never responded.


FINDINGS OF FACT

1.  In a letter received in July 1981, the veteran reported 
that she had problems arising from her service-connected 
sarcoidosis including pain in her hands, legs, side, neck and 
back, and wanted to know what was causing her problems. 

2.  The veteran was first diagnosed with fibromyalgia on June 
4, 1993. 
 

CONCLUSION OF LAW

An effective date of June 4, 1993, and no earlier, is 
warranted for the grant of service connection for 
fibromyalgia.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. 
§§ 3.155, 3.157, 3.400 (2005).   






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Earlier Effective Date

Unless specifically provided otherwise, the effective date of 
an award based on an original claim for service connection or 
a claim reopened after final adjudication "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  38 
U.S.C.A. § 5110(a).  Unless a claim for VA benefits is 
received within one year of separation from service, the 
effective date of the claim will be the later of the date of 
receipt of claim and the date entitlement arose.  38 C.F.R. 
§ 3.400 (b) (ii)(B).

In October 1996, the veteran filed a statement indicating 
that she was seeking service connection for her fibromyalgia, 
asserting that she had been treated for it since the 1980s.  
This was the first time she explicitly mentioned disability 
by that name and service connection has already been 
established from this date.  

VA, however, also permits veterans to file informal claims 
for benefits in certain circumstances.  An informal claim is 
defined as any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA and which identifies the benefit sought.  38 C.F.R. 
§ 3.155.  A report of examination or hospitalization which 
meets the requirements of 38 C.F.R. § 3.157 will be accepted 
as an informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of a report 
of examination or hospitalization by VA or uniformed services 
will be accepted as an informal claim for increased benefits.  

In a June 2005 letter, the veteran contended that information 
contained in an initial claim in October 1968, along with 
follow-up disagreements, and requests for increases contained 
the underlying fact that her claim was related to the pain 
she felt.  The veteran's initial claim (made on a VA Form 21-
526) was actually filed on July 3, 1969.  While here she 
complained of having "discomfort" and pain in her chest, 
back, and shoulder, this was made in specific reference to 
surgery for sarcoidosis in 1967.  (The RO granted service 
connection for post-operative mediastinal sarcoidosis by a 
September 1969 rating decision).  Similarly, on a statement 
associated with the claims file in December 1980, the veteran 
complained of pain on the right side of her body 
(particularly in the area of her surgical scars), 
"unexplained swelling" in her tongue, neck glands, right 
arm, hands, and feet, as well as severe cramping of her hands 
and legs.  Yet she did not indicate that she was seeking 
service connection for a condition other than her sarcoidosis 
in this written statement filed in February 1981.

In a letter received in July 1981, the veteran stated that 
she was submitting evidence she felt was pertinent to her 
claim of pain in her hands, legs, side, neck and back and 
inquired that, ". . . if it is your (VA's) contention that I 
am 0% for Sarcoidosis, then explain . . . the other problems 
I am having as a resulting of the surgery, if not for the 
disease itself.  Something is causing the problems I am 
experiencing.  I have never been a [hypochondriac] . . ."  

The Board reads the veteran's statements to be an indication 
that she felt something was wrong and wished to be service 
connected for it, but doctors simply had not diagnosed it as 
"fibromyalgia" at that time.  As such the Board will treat 
this letter as an informal claim for fibromyalgia.  However, 
service connection requires the diagnosis of a disability, 
and the earliest post-service diagnosis of fibromyalgia was 
not made until June 4, 1993.  Therefore, the Board finds that 
June 4, 1993 is the date entitlement arose.  Accordingly, an 
effective date of June 4, 1993, and no earlier, is warranted 
for the grant of service connection for fibromyalgia.  

II.  Duties to notify and assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice in a February 2004 letter, 
which clearly advised her of the first, second and third 
elements required by Pelegrini II.  She has never been 
explicitly asked to provide "any evidence in [her] 
possession that pertains" to her claims.  However she has 
effectively been notified of the need to provide such 
evidence.  The February 2004 letter informed her that 
additional information or evidence was needed to support her 
claim and asked her to send any evidence or information she 
might have pertaining to her appeal to the RO.  In addition, 
a June 2005 supplemental statement of the case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
"any evidence in the claimant's possession" language.  
Under these circumstances the Board is satisfied that the 
veteran has been adequately informed of the need to submit 
relevant evidence in her possession. 

Although the notice was provided after the initial 
adjudication of the veteran's claims, she was not prejudiced 
thereby because this was harmless error.  The RO sent the 
veteran notice in February 2004 and readjudicated her claim 
in a June 2005 supplemental statement of the case.  VA has 
also provided her every opportunity to submit evidence, argue 
for her claim, and respond to VA notices.  Additionally, the 
veteran has communicated her contentions to VA throughout her 
appeal.  
   
Hundreds of pages of VA outpatient records have been 
associated with the veteran's file dating back to the early 
1980s, and the veteran did not identify any outstanding 
private treatment relating to treatment for fibromyalgia.  
Furthermore, the veteran was offered the opportunity to have 
a hearing before the Board, but she never responded to a RO 
letter seeking to schedule the hearing.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
her claim.


ORDER

An effective date of June 4, 1993, and no earlier, for the 
grant of service connection for fibromyalgia is granted.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


